Citation Nr: 0406853	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1975 and from February 1991 to July 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which established entitlement to service 
connection for PTSD, effective from December 1991.   

Additional medical consultation and treatment records were 
received in May 2003 after the case had been certified to the 
Board by the agency of original jurisdiction (AOJ).  Although 
such evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2003).  Consequently, a decision 
by the Board is not precluded.  


REMAND

The most recent comprehensive VA mental disorders examination 
currently of record is from June 1999.  At his hearing before 
the undersigned in May 2003, the veteran claimed that his 
condition has worsened.  The Court has held that, when a 
veteran-claimant alleges that his service-connected 
disability has worsened since his last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

The appealed rating action awarded entitlement to service 
connection for PTSD effective from December 19, 1991.  PTSD 
is a mental disorder, which is a disability rated under the 
provisions of Diagnostic Code 9411.  There was a change in 
the law regarding evaluation of PTSD that occurred during the 
time frame covered by the appeal.  The rating criteria for 
this code section were changed effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996).  The VA must consider both 
the old and new regulations and apply the version of the law 
that is more favorable to the claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, the Statement of the 
Case of November 2002 indicates that only the new rating 
criteria were considered.  Accordingly, upon receipt of the 
additional evidence, the RO should apply both the old and new 
rating criteria in its reconsideration of the veteran's 
claim.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure the Department of Veterans Affairs has met its duty 
to assist the claimant in developing facts pertinent to his 
claim and to afford due process, this case is REMANDED to the 
RO for the following development:  

1.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and severity of his 
PTSD.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
examination report being completed.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

2.  Upon completion of the above 
development, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should again 
adjudicate the issue of entitlement to an 
increased evaluation for PTSD under both 
the old rating criteria (in effect prior 
to November 7, 1996) as well as the 
revised regulations pertaining to rating 
of psychiatric disorders which became 
effective November 1996, and Karnas, 1 
Vet. App. at 312-13.  The RO should 
additionally consider any evidence not 
previously considered that was associated 
with the claims file at the hearing 
before the undersigned in May 2003.

Should the decision remain adverse to the 
veteran, he and his representative, 
should be furnished with a supplemental 
statement of the case, and afforded the 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




